DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (US 2018/0148558) in view of Rahtu et al (US 2007/0148350) and Jansen (US 2005/0172897).
Miura (‘558) discloses a treatment device (Fig. 1) comprising a chamber 1 in which the target workpiece 6 is placed, a support part 9 that supports the target workpiece placed in the chamber movably along opposite two directions among four directions, a showerhead 10 disposed in the chamber and opposed to the film formation surface and a gas discharge part 5 that discharges a gas by suction to the outside of the chamber and maintains the inside of the chamber at a reduced pressure state, wherein the showerhead comprises ejection ports for ejecting an ozone gas and an unsaturated hydrocarbon gas that are alternately arranged in predetermined intervals (Fig. 2). The distance of the ejection ports from the showerhead to the film formation surface may be 2mm to 3 cm [0057] and the support part 9 comprises a roll on which the substrate is wound (Fig. 1). The ozone gas has a concentration of 20 vol% or higher [0049] and the unsaturated hydrocarbon may be ethylene or acetylene [0050]. The pressure inside the chamber may be controlled to 1000 Pa or lower [0060] and is in the range of 0.1 to 1000 Pa during treatment [0064]. 
Miura (‘558) does not teach an atomic layer deposition (ALD) method for forming an oxide film using the device comprising a raw material gas supply step from raw material gas ejection ports and purge steps to remove residue of the raw material gas or the ozone and unsaturated hydrocarbon gas. 
Rahtu discloses an atomic layer deposition (ALD) method for forming an oxide film with low impurity contents wherein a substrate is contacted with a raw material gas, an oxygen gas (such as ozone), and a deposition-enhancing agent (such as acetylene) [0014]. The deposition-enhancing agent reduces the level of contaminants in the growing film [0036]. Excess reactants are purged from the chamber using inert gases [0039]; [0043]. 
Jansen discloses that oxide films are used as barrier films [0001] for flexible substrates and are deposited by ALD using precursors such as TMA and ozone [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a raw material gas for forming an oxide film into the device of Miura (‘558) in order to form oxide films by ALD as suggested by Rahtu since the ozone and unsaturated hydrocarbon of Miura also reduce contaminants during the ALD film growth and to deposit the oxide film onto the flexible substrate of Miura (‘558) as suggested by Jansen since they were known barrier films for flexible substrates.
Regarding Claims 19, 21, and 27, Miura (‘558) does not explicitly disclose the dimensions or shape of the ejection ports of the shower head or the supply rate of the gases, but it would have been obvious to one having ordinary skill to use ports of desired size and optimize the supply rate of the gases used for desired properties [0057] (Fig. 2-3). 
Regarding Claims 22-26, Miura (‘558) disclose a pressure lower than atmospheric pressure [0047]; the hydrocarbon may be ethylene [0050]; and the workpiece is unheated [0062]-[0065]. It would have been obvious to use a different raw material gas for different ALD cycles in order to form different kinds of layers having different properties, including any of the different oxide layers taught by Rahtu, such as alumina, titania, etc. [0097]. 
Thus, claims 19 and 21-27 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Miura (‘558), Rahtu, and Jansen.
Claim(s) 20 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (US 2018/0148558) in view of Rahtu et al (US 2007/0148350) and Jansen (US 2005/0172897) as applied above and further in view of Miura et al (US 2018/0044492).
Miura (‘558), Rahtu, and Jansen do not disclose that the support part comprises a support stage on which the target workpiece is supported and which is movable along the film formation surface of the target workpiece.
Miura (‘492) discloses a treatment device 1 fore treating a substrate 6 with ozone and unsaturated hydrocarbon (e.g. ethylene), wherein the support part 7 comprises a support stage 7 on which the target workpiece is supported and which is movable along the film treatment surface (Fig. 1) [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the support part of Miura (‘492) as an alternative to the roll-to-roll support part in the device of Miura (‘558) since both similarly move the substrate through the chamber for uniform treatment with ozone and unsaturated hydrocarbon gas.
Regarding Claims 20, 28, and 34, Miura (‘558) does not explicitly disclose the dimensions or shape of the ejection ports of the shower head or the supply rate of the gases, but it would have been obvious to one having ordinary skill to use ports of desired size and optimize the supply rate of the gases used for desired properties [0057] (Fig. 2-3). 
Regarding Claims 29-33, Miura (‘558) disclose a pressure lower than atmospheric pressure [0047]; the hydrocarbon may be ethylene [0050]; and the workpiece is unheated [0062]-[0065]. It would have been obvious to use a different raw material gas for different ALD cycles in order to form different kinds of layers having different properties, including any of the different oxide layers taught by Rahtu, such as alumina, titania, etc. [0097]. 
Thus, claims 20 and 28-34 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Miura (‘558), Rahtu, Jansen, and Miura (‘492).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715